               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        STATESVILLE DIVISION
                   CIVIL CASE NO. 5:19-cv-00098-MR


STEVEN WAYNE POWERS,             )
                                 )
               Petitioner,       )
                                 )                      MEMORANDUM OF
     vs.                         )                      DECISION AND ORDER
                                 )
ERIK A. HOOKS, Secretary of      )
                             1
Department of Public Safety,     )
                                 )
               Respondent.       )
________________________________ )


       THIS MATTER is before the Court on the Petitioner’s response to the

Court’s October 12, 2020 Order. [Doc. 5].

I.     BACKGROUND

       The Petitioner is a prisoner of the State of North Carolina.                     On

November 2, 2009, he pled guilty in the Watauga County Superior Court to

one count of first-degree rape. [See Doc. 1-1 at 1]. The Petitioner was



1 Rule 2(a) of the Rules Governing Section 2254 Cases in the United States District
Courts requires that “the petition must name as respondent the state officer who has
custody” of the petitioner. Rule 2(a), 28 U.S.C. foll. § 2254. North Carolina law mandates
that the Secretary of the Department of Public Safety is the custodian of all state inmates
and has the power to control and transfer them. See N.C. Gen. Stat. § 148-4 (2017) (“The
Secretary of Public Safety shall have control and custody of all prisoners serving sentence
in the State prison system[.]”). Accordingly, Erik A. Hooks, the current Secretary of Public
Safety, is the proper respondent in this action.


          Case 5:19-cv-00098-MR Document 6 Filed 11/19/20 Page 1 of 9
sentenced within the presumptive range to a minimum of 250 months and a

maximum of 309 months of imprisonment. [Id.]. The Petitioner did not file a

direct appeal.

      On December 20, 2018, the Petitioner filed a motion for appropriate

relief (“MAR”) in the Watauga County Superior Court, asserting the following

claims: (1) the trial court lacked subject matter jurisdiction; (2) the indictment

was fatally defective in that he was not named in the indictment; and (3) the

conviction was obtained in violation of the Petitioner’s constitutional rights.

On January 11, 2019, the trial court denied the MAR. [Doc. 1-1 at 1-2]. The

Petitioner filed a petition for a writ of certiorari, which the North Carolina Court

of Appeals denied on February 8, 2019. [Id. at 3]. The Petitioner then filed

a petition for a writ of certiorari with the North Carolina Supreme Court, which

was denied on April 5, 2019. [Id. at 4].

      In July 2019, the Petitioner filed the present § 2254 petition in the

United States District Court for the Eastern District of North Carolina,

asserting that the trial court lacked subject matter jurisdiction; the North

Carolina state courts failed to adhere to stare decisis in reviewing the

Petitioner’s conviction; and the indictment was fatally defective. [Id.]. On

July 22, 2019, the Eastern District of North Carolina transferred the matter to

this District. [Doc. 2].


                                         2

         Case 5:19-cv-00098-MR Document 6 Filed 11/19/20 Page 2 of 9
      On October 13, 2020, the Court entered an Order explaining that the

Petitioner’s habeas petition appeared to be untimely under § 2244(d)(1)(A)

because the Petitioner failed to file his habeas petition within one year after

the judgment in his case became final. [Doc. 4 at 4]. The Order instructed

the Petitioner to show cause why his Petition should not be dismissed as

untimely, including any reasons why statutory or equitable tolling might

apply. [Id.].

      On October 27, 2020, the Petitioner responded to the Court’s Order.

[Doc. 5]. In his response, the Petitioner argues that the state court had no

subject-matter jurisdiction because the indictment in this case was fatally

defective. [Id. at 2].

II.   DISCUSSION

      The Petitioner cites United States v. Cotton, 535 U.S. 630 (2002) for

the proposition that a prisoner or defendant may challenge a trial court's

subject-matter jurisdiction at any time. [Id. at 1]. Accordingly, he claims that

the statute of limitations in the Antiterrorism and Effective Death Penalty Act

of 1996 (“AEDPA”) does not bar his habeas claim. [Id.].

      “In conducting habeas review, a federal court is limited to deciding

whether a conviction violated the Constitution, laws, or treaties of the United

States.” Estelle v. McGuire, 502 U.S. 62, 68 (1991). “[B]ecause it involves


                                       3

         Case 5:19-cv-00098-MR Document 6 Filed 11/19/20 Page 3 of 9
a court's power to hear a case,” Cotton, 535 U.S. at 630, whether a state

court has subject-matter jurisdiction over a state criminal matter is

determined by state law. See e.g., State v. Wagner, 572 S.E.2d 777, 779

(2002) (“For a court to have jurisdiction, a criminal offense [must] be charged

in the warrant or indictment upon which the State brings the defendant to

trial.” (citation and internal quotations omitted)). Because they are governed

by state law, state jurisdictional issues generally do not fall within the scope

of the Constitution, laws, or treaties of the United States. See Wright v.

Angelone, 151 F.3d 151, 157 (4th Cir. 1998).           Therefore, Petitioner’s

assertion that the Superior Court and Court of Appeals of North Carolina did

not follow precedent of the Supreme Court of North Carolina is not pertinent

to a claim pursuant to § 2254.

      In Cotton, the Supreme Court addressed whether an omission from a

federal indictment deprived the federal district court of jurisdiction to impose

an enhanced sentence, when the defendant did not raise an objection in the

district court. See Cotton, 535 U.S. at 627. “Cotton did not address state

court jurisdictional issues, much less hold that a prisoner or defendant may

challenge a state court's subject-matter jurisdiction at any time in a federal

court.” Duvall v. Hernandez, No. 1:18-cv-00108-FDW, 2019 WL 1442220,

at *3 (W.D.N.C. Apr. 1, 2019) (Whitney, C.J.) (unpublished), appeal


                                       4

         Case 5:19-cv-00098-MR Document 6 Filed 11/19/20 Page 4 of 9
dismissed, 771 F. App'x 331 (4th Cir. 2019), cert. denied, 140 S. Ct. 836,

205 L. Ed. 2d 481 (2020). As such, Cotton simply does not apply to this

case.

        The Petitioner has not cited any statute or case allowing prisoners to

challenge a state court's subject-matter jurisdiction after the AEDPA’s statute

of limitations has expired. Every federal court to address the issue has held

that there is no exception to AEDPA’s statute of limitations for claims

challenging a state court's subject-matter jurisdiction. See e.g., Wells v.

Harry, No. 17-1476, 2017 WL 9248730, at *2 (6th Cir. Nov. 15, 2017), cert.

denied, 138 S.Ct. 2605 (2018), reh'g denied, 139 S. Ct. 360 (2018) (“There

is no authority supporting Wells's argument that the AEDPA's statute of

limitations does not apply where a petitioner asserts that the trial court lacked

subject matter jurisdiction.”); Jones-Bey v. Alabama, No. 2:14–cv–00376–

AKK–HGD, 2014 WL 1233826, at *2 (N.D. Ala. March 25, 2014)

(unpublished) (“There is no exception under AEDPA's statute of limitation for

a § 2254 claim that the state court lacked jurisdiction.”) (citation omitted);

Umbarger v. Burt, No. 1:08-cv-637, 2008 WL 3911988 (W.D. Mich. Aug. 19,

2008) (same); Griffin v. Padula, 518 F. Supp.2d 671, 677 (D.S.C. 2007)

(“There is no exception under the AEDPA for subject matter jurisdiction

claims.”); McCreary v. Dir., TDCJ-CID, CIV.A. 6:06CV167, 2006 WL


                                       5

          Case 5:19-cv-00098-MR Document 6 Filed 11/19/20 Page 5 of 9
1318713, at *1 (E.D. Tex. May 15, 2006) (citing Scott v. Johnson, 227 F.3d

260 (5th Cir. 2000)) (“The Fifth Circuit . . . has enforced [AEDPA's] one year

statute of limitations even though a petitioner alleged the indictment was

defective.”). This Court has held the same. See Keever v. Perry, No. 3:16-

cv-00066-FDW, 2016 WL 7192138, at *4 (W.D.N.C. Dec. 12, 2016)

(Whitney, C.J.) (unpublished); Duvall, 2019 WL 1442220, at *4. Accordingly,

the Petitioner’s first argument is without merit.

         The Petitioner further argues that the Antiterrorism and Effective Death

Penalty Act of 1996 does not apply to constitutional violations under 28

U.S.C. § 2241(c)(3) and § 2254(a). [Doc. 5 at 2]. Those provisions generally

state that writs of habeas corpus can only be entertained where the petitioner

“is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); 28 U.S.C. § 2254(a). Those provisions say

nothing about the applicability of 28 U.S.C. § 2244(d), which clearly provides

a one-year statute of limitations for such claims. Indeed, the AEDPA’s

statute of limitations frequently bars habeas petitions that claim that the

petitioner is in custody in violation of the Constitution or laws or treaties of

the United States. Accordingly, the Petitioner’s second argument is without

merit.




                                         6

           Case 5:19-cv-00098-MR Document 6 Filed 11/19/20 Page 6 of 9
     The Petitioner argues that he filed his petition after discovering the

violations of his constitutional rights. [Id. at 3]. The Court construes the

Petitioner’s argument as an attempt to assert statutory tolling under §

2244(d)(1)(D), which allows habeas claims to be brought within one year of

“the date on which the factual predicate of the claim or claims presented

could have been discovered through the exercise of due diligence.” 28

U.S.C. § 2244(d)(1)(D).

     While the Petitioner claims that he filed his petition after discovering

the grounds for making such a petition, he provides no argument or evidence

regarding the newly discovered factual predicate that provides the basis for

his claim. Likewise, the Petitioner provides no explanation for why it took

roughly eleven years for him to discover the factual predicate underlying his

habeas petition. Moreover, the Petitioner provides nothing to show that he

has been exercising due diligence during those eleven years. Accordingly,

the Court cannot conclude that the Petitioner has demonstrated that he has

exercised due diligence that would just justify statutory tolling under §

2244(d)(1)(D).

     Because statutory and equitable tolling do not apply here, the

Petitioner’s habeas petition will be dismissed as untimely under §

2244(d)(1)(A).

                                     7

        Case 5:19-cv-00098-MR Document 6 Filed 11/19/20 Page 7 of 9
      Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases,

this Court declines to issue a certificate of appealability. See 28 U.S.C. §

2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338 (2003) (in order to satisfy

§ 2253(c), a petitioner must demonstrate that reasonable jurists would find

the district court’s assessment of the constitutional claims debatable or

wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is denied

on procedural grounds, a petitioner must establish both that the dispositive

procedural ruling is debatable and that the petition states a debatable claim

of the denial of a constitutional right).



                                   ORDER

      IT IS, THEREFORE, ORDERED that the Petitioner's Petition for Writ

of Habeas Corpus pursuant to 28 U.S.C. § 2254 [Doc. 1] is DISMISSED as

untimely.

      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules

Governing Section 2254 Cases, this Court declines to issue a certificate of

appealability.

      The Clerk of Court is respectfully directed to substitute Erik A. Hooks,

Secretary of the North Carolina Department of Public Safety, as the

respondent in this action.


                                            8

         Case 5:19-cv-00098-MR Document 6 Filed 11/19/20 Page 8 of 9
IT IS SO ORDERED.
                        Signed: November 18, 2020




                                9

  Case 5:19-cv-00098-MR Document 6 Filed 11/19/20 Page 9 of 9
